[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO OVERRULE OBJECTIONS AND COMPEL RESPONSES TO THIRD SET OF INTERROGATORIES DIRECTED TO ALL DEFENDANTS
After hearing held and review of briefs submitted by the parties on the various issues raised by Plaintiff's Motion to Overrule Objections, the court orders as follows: The Motion to Overrule and Compel Responses is granted except in the following specific instances:
1. Specific objections based on attorney-client privilege or work product doctrine may be raised after full compliance with the principles articulated in the court's forthcoming Memorandum of Decision on Defendants' Renewed Joint Motion for Compliance.
2. With respect to any public records requested by any interrogatory or production request, such records need not be furnished provided defendants must specify the information involved and the identity and location of the public records CT Page 5154 involved.
3. In the event that voluminous documents are requested, defendants may comply by furnishing the pertinent documents so long as they provide, as well, specific references to items within the documents including page or section references or other features identifying the pertinent material.
4. The objections to Interrogatories 63 and 64 relating to "Other Insureds" are sustained consistent with the prior ruling of the court on August 30, 1991.
5. The objection to Interrogatory 65 relating to the "Policy Period" provision is sustained consistent with the prior ruling of the court on August 14, 1991.
BY THE COURT
BARRY R. SCHALLER, JUDGE